           Case 1:19-cv-01199-AWI-SAB Document 59 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LONDON WALLACE,                                    Case No. 1:19-cv-01199-AWI-SAB

12                  Plaintiff,                          ORDER RE STIPULATION AND JOINT
                                                        REQUEST FOR CONTINUANCE OF
13            v.                                        COURT’S SCHEDULING ORDER
                                                        DEADLINES
14   CITY OF FRESNO, et al.,
                                                        (ECF No. 54, 58)
15                  Defendants.

16

17         London Wallace (“Plaintiff”) filed this civil rights action pursuant to 42 U.S.C. § 1983 in

18 the Fresno County Superior Court on July 30, 2019. (ECF Nos. 1-1, 1-2.) On August 30, 2019,

19 the defendants removed the action to the Eastern District of California. (ECF No. 1.)
20         On February 11, 2020, the scheduling order issued setting deadlines and the date of trial

21 in this matter. (ECF No. 33.) On January 6, 2021, a stipulation was filed to amend the

22 scheduling order deadlines. (ECF No. 45.) On January 7, 2021, an amended scheduling order

23 was filed setting new deadlines and continuing the pretrial conference to June 30, 2021. (ECF

24 No. 46.)

25         On April 1, 2021, the parties filed a stipulation requesting amendment of the scheduling

26 order to extend the deadlines for expert discovery and disclosure and the filing of dispositive
27 motions. (ECF No. 54.) The stipulation did not provide sufficient time for any dispositive

28 motion to be decided prior to the pretrial conference. So an informal conference was held on


                                                    1
            Case 1:19-cv-01199-AWI-SAB Document 59 Filed 04/12/21 Page 2 of 2


 1 April 6, 2021, to discuss the requested amendment of the scheduling order. Counsel Nolan Kane

 2 appeared by video for Plaintiff and counsel Missy O’Linn and Lynn Carpenter appeared by video

 3 for Defendants City of Fresno, Christopher Martinez, Ricardo Loza, Michael Aguilar, and

 4 Patrick Feller. The parties agreed to meet and confer and file a stipulation that would also

 5 address continuing the pretrial conference and trial. On April 9, 2021, a stipulation to continue

 6 the deadlines in the scheduling order was filed.

 7          Accordingly, IT IS HEREBY ORDERED that the February 11, 2020 scheduling order, as

 8 amended on January 7, 2021, is further amended as follows:

 9          1.      Expert disclosure deadline:                   December 3, 2021

10          2.      Deadline for filing of dispositive motions:   February 2, 2022

11          3.      Supplemental expert disclosure deadline:      December 31, 2021

12          4.      Expert discovery deadline:                    January 21, 2022

13          5.      Pretrial conference:                          June 15, 2022, at 10:00 a.m. in

14                                                                Courtroom (AWI)

15          6.      Trial:                                        August 9, 2022, at 8:30 a.m. in

16                                                                Courtroom (AWI)

17          7.      All other aspects of the February 11, 2020 scheduling order, as amended January

18                  7, 2021, remain in effect.

19
     IT IS SO ORDERED.
20

21 Dated:        April 9, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                      2
